 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA
 8
 9   MARTIN D. ANDREW,                                      Case No.: 2:19-cv-00324-GMN-NJK
10          Plaintiff(s),                                   Order
11   v.                                                     (Docket No. 5)
12
     EQUIFAX INFORMATION SERVICES, et
13   al.,
14
            Defendant(s).
15
16         Pending before the Court is Plaintiff and Defendant American Express Company’s notice
17 of settlement. Docket No. 5. The parties submit that they are in the process of preparing and
18 finalizing the settlement agreement and, therefore, ask the Court to vacate all deadlines related to
19 Defendant American Express. Id. at 1-2.
20         Accordingly, the motion is GRANTED, and the Court hereby VACATES any pending
21 deadlines. The Court ORDERS the parties to file a stipulation of dismissal no later than June 18,
22 2019.
23         IT IS SO ORDERED.
24         Dated: April 19, 2019
25                                                             _______________________________
                                                               NANCY J. KOPPE
26                                                             United States Magistrate Judge
27
28

                                                    1
